Citation Nr: 0022864	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed kidney 
disorder.  

2. Entitlement to service connection for a claimed stomach 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to March 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in March 1997 and June 1998.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently suffers from a stomach disability due to 
the service-connected left foot disorder or other disease or 
injury which was incurred in or aggravated by service.  




CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a stomach disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (1999).  

(The issue of service connection for a kidney disorder is 
discussed in the REMAND portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The veteran contends that he suffers from a stomach disorder 
which is attributable  to treatment of his service-connected 
left foot condition.  Specifically, the veteran argues that 
his claimed stomach condition is attributable to the 
ingestion of Feldene, a non-steroidal anti-inflammatory drug 
(NSAID), used to treat the service-connected residuals of an 
injury to his left foot.  

The evidence of record includes a report of VA examination 
dated in November 1992.  At that time, a one-year history of 
indigestion, particularly with large meals, was recorded by 
the examining physician.  The final diagnoses included that 
of a history of gastrointestinal distress, cause not 
determined.  History of Feldene medication reaction of the 
gastrointestinal and genitourinary tracts could not be 
confirmed at the time.  An upper gastrointestinal series 
performed for the examination was within normal limits.  

Subsequent VA examination was undertaken in October 1993.  
Once again, upper gastrointestinal series performed in 
conjunction with the examination was normal.  The final 
diagnosis was that of a history suggesting gastritis.  The 
examining physician further stated that there was no evidence 
suggesting that NSAID ingestion had caused organic disease of 
the stomach or duodenum.  

The veteran has stated on numerous occasions that VA 
physicians had told him that he suffered from a stomach 
disorder which is related to his Feldene usage; however, no 
evidence has been submitted to support this assertion.  
Indeed, numerous attempts to obtain records to substantiate 
this claim through assistance from the veteran were 
unsuccessful.  

Based on a review of the evidence of record, the Board finds 
that no competent evidence has been submitted to support the 
veteran's lay assertions that he currently suffers from a 
stomach disability as the result of his service-connected 
left foot condition or due to other disease or injury which 
was incurred in or aggravated by service.  The veteran, as a 
lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
suffers from current disability involving the stomach, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded claim 
of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required as to 
this issue.  The veteran has been informed on numerous 
occasions as to the evidence necessary to complete his 
application.  Thus, the Board finds that compliance with the 
mandates of 38 U.S.C.A. § 5103(a) has been achieved as to 
this issue.  


ORDER

Entitlement to service connection for a claimed stomach 
disorder is denied, as a well-grounded claim has not been 
presented.  



REMAND

As noted hereinabove, the Board most recently remanded this 
matter for additional development of the record in June 1998 
to include affording the veteran a special VA examination in 
order to determine the current nature and likely etiology of 
the claimed conditions involving each kidney.  

In accordance with the Board's remand, the veteran was 
afforded a VA genitourinary examination in February 2000.  
Unfortunately, however, the examiner failed to comply with 
the directives of the June 1998 remand order.  Specifically, 
while it is clear that the examining physician rendered a 
negative opinion as to the potential causal relationship 
between the veteran's ingestion of Feldene and his subsequent 
chronic renal failure, no opinion was rendered as to the 
likely degree that any medication (including Feldene) used to 
treat the veteran's left foot disability had aggravated his 
right renal insufficiency prior to resection of the right 
kidney or other demonstrated kidney pathology so as to 
require resection of the right kidney.  

Furthermore, the examiner failed to offer an opinion as to 
the medical probability that the veteran has any currently 
demonstrated left kidney disability which was caused or 
aggravated by the use of medication to treat his service-
connected left foot disability.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran should be afforded another examination 
in order to determine the current nature and likely etiology 
of the claimed conditions involving each kidney.  In 
addition, all pertinent medical records should be obtained 
for review.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
claimed kidney disorder.  When the 
veteran responds and provides any 
necessary authorizations, the RO should 
obtain copies of all treatment records 
from any identified treatment source that 
are not currently of record.  All records 
obtained should be associated with the 
claims folder.  

2.  The veteran should be afforded 
another special VA examination in order 
to determine the current nature and 
likely etiology of the claimed conditions 
involving each kidney.  The examiner 
should review the claims folder, 
including a copy of this Remand, and 
perform all tests and studies deemed 
necessary.  The examiner should elicit 
from the veteran and record a complete 
medical history referable to his Feldene 
usage and the demonstrated renal 
insufficiency and confirm that history 
against the medical records associated 
with the claims file.  Based on his/her 
study of the case, the examiner is 
requested to offer an opinion as to the 
degree to which any medication (including 
Feldene) used to treat the veteran's 
service-connected left foot disability 
might have aggravated his right renal 
insufficiency prior to resection of the 
right kidney or other demonstrated kidney 
pathology so as to require resection of 
the right kidney.  The examiner is 
further requested to offer an opinion as 
to the medical probability that the 
veteran has any currently demonstrated 
left kidney disability which was caused 
or aggravated by the use of medication to 
treat the service-connected left foot 
disability.  A complete rationale for all 
opinions expressed must be provided.  

3.  After undertaking the development 
requested above, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



